         Case 1:20-mc-00116-DLF Document 10 Filed 12/15/20 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

               Petitioner,
                                                            Case No. 1:20-mc-00116-DLF
          v.

CHINA TELECOM (AMERICAS) CORPORATION,

               Respondent.


     OPPOSITION TO RESPONDENT’S MOTION FOR BRIEFING SCHEDULE

       Petitioner United States of America (“the Government”) respectfully opposes Respondent

China Telecom (Americas) Corporation’s (“CTA”) requested briefing schedule, see Mot. for Briefing

Schedule, ECF No. 4 (“Motion”). The schedule that CTA requests contains two parts: (1) a request

that CTA be given 45 days to file a request for additional information, such as “the [Foreign

Intelligence Surveillance Act (‘FISA’)] application, order and other materials related to the

surveillance” at issue, which CTA claims it needs to respond to the Government’s petition initiating

this matter, and (2) a request for an additional 60 days—after this Court has “rule[d] on CTA’s request

for information and providing any such information”—to respond to the Government’s petition. Id.

¶¶ 15, 16. The bifurcated and elongated briefing schedule that CTA requests is premised upon the

assumption that CTA will obtain the additional information it seeks during these proceedings.

Because that prospect is wholly unprecedented and thus, at best remote, CTA’s proposed schedule

would result in the inefficient use of the Court’s and the parties’ resources and would unnecessarily

delay the resolution of a matter that bears on issues of national security. Accordingly, while the

Government does not oppose providing CTA with 45 days to argue that it should receive additional
          Case 1:20-mc-00116-DLF Document 10 Filed 12/15/20 Page 2 of 6



information, the Government submits that any such argument should be part of a singular response

to the Government’s unclassified submissions, which should be filed within 45 days.1

        On November 24, 2020, the Government filed a petition requesting that the Court (1) initiate

a proceeding that would “determine the legality of electronic surveillance” at issue under FISA, and

(2) “adopt the schedule proposed” by the Government “for that determination.” Pet. 1. The next

day, this matter was docketed, see United States v. China Telecom (Americas) Corp, No. 1:20-mc-00116

(D.D.C.), and the Court set a schedule to “govern further proceedings” in the case, Minute Order,

Nov. 25 2020.

        Pursuant to the Court’s schedule, the Government today filed a set of in camera and ex parte

materials to assist the Court in assessing the legality of the FISA surveillance that the Government put

at issue in proceedings before the Federal Communications Commissions (“FCC”). See United States’

Notice of Filing, ECF No. 8. The Government also filed an unclassified version of its brief and an

unclassified declaration by the Attorney General, setting forth his determination that disclosure of the

FISA information and materials requested by CTA, or an adversary hearing with respect to them,

would harm the national security of the United States. See Unclassified Mem. in Support of the United

States’ Pet. for a Determination that FISA Surveillance of CTA Was Lawfully Authorized and

Conducted, ECF No. 9 (“Gov’t Br.”); Decl. and Claim of Privilege of the Attorney General of the

United States, ECF No. 9-1.




1
  Although CTA’s Motion indicates that it is seeking an opportunity to respond to the Government’s
petition initiating these proceedings, see Mot. 1 (seeking “a reasonable opportunity to respond to the
United States’ Petition”); id. ¶ 16 (seeking “60 days to respond to the Petition” after a ruling on any
request for additional information), the Government assumes that CTA is seeking an opportunity to
respond to the Government’s filings today. The Government’s petition does not seek anything
beyond what this Court has already ordered. See generally United States’ Pet. to Initiate a Determination
that Certain FISA Surveillance Was Lawfully Authorized and Conducted, ECF No. 1 (filed Nov. 24,
2020) (“Petition”). The petition sought only to initiate these proceedings and establish a schedule, see
id., and this Court has taken both of those procedural steps, see Minute Order, Nov. 25 2020.


                                                   2
          Case 1:20-mc-00116-DLF Document 10 Filed 12/15/20 Page 3 of 6



        The Government does not oppose an opportunity for CTA to respond to the unclassified

materials that the Government has filed. See Pet. 9 (suggesting that “the Court [may] wish to receive

a response from CTAC to the Government’s unclassified filings”). Indeed, although the Government

initially proposed a deadline of “21 days after the Government’s unclassified filings” for any response

from CTA, id., it would not oppose affording CTA 45 days to respond. However, CTA’s proposal

for a drawn-out, multi-step briefing schedule—in which the parties first address a separate request by

CTA for FISA material pursuant to 50 U.S.C. §§ 1806(f) and 1825(g), then await this Court’s decision

on that request, and only then address any substantive arguments about the legality of the FISA

surveillance at issue, see Mot. ¶¶ 14-16—is both inefficient and inappropriate in light of the

Government’s unclassified filings and the nature of these and the underlying FCC proceedings.

        The Government’s unclassified brief already addresses whether CTA is entitled to any of the

FISA material in the Government’s ex parte and in camera submissions. See Gov’t Br. 14-18, 31-32

(explaining that the Attorney General has determined that disclosure of such material would harm

U.S. national security, is not necessary for this Court to determine that the FISA surveillance was

lawful, and is not required by due process). It also addresses the constitutionality of the § 1806(f)

procedures, see Gov’t Br. at 18-22, as well as the legality of the FISA surveillance at issue, see id. at 25-

30. Accordingly, CTA is positioned to address all of these issues in its response to the Government’s

unclassified filings and need not file any separate request in order to do so. See Mot. at 4 n.2

(acknowledging the possibility that “a motion for additional materials” may be “unnecessary”); see also

ACLU Found. of S. California v. Barr, 952 F.2d 457, 465 (D.C. Cir. 1991) (explaining that “respondents

named in th[e] [§ 1806(f)] proceeding … must present not only their statutory but also their

constitutional claims for decision” during that proceeding).

        Moreover, CTA’s response should consolidate any request for additional information with any

other challenges it has to the Government’s unclassified filings; CTA should not wait to raise those



                                                     3
          Case 1:20-mc-00116-DLF Document 10 Filed 12/15/20 Page 4 of 6



challenges until after the Court decides whether disclosure of any FISA material is necessary. That is

so for two reasons. First, FISA makes clear that disclosure of FISA material is appropriate “only

where such disclosure is necessary [for the Court] to make an accurate determination of the legality of

the surveillance.” 50 U.S.C. § 1806(f); see also Gov’t Br. 14-15. Because § 1806(f) links the issue of

disclosure to this Court’s assessment of the legality of the surveillance, the Court should have before

it any arguments CTA wishes to make about the legality of the surveillance—based on the

Government’s unclassified filings—when the Court considers the issue of disclosure. See United States

v. Daoud, 755 F.3d 479, 484 (7th Cir. 2014) (“Unless and until a district judge performs his or her

statutory duty of attempting to determine the legality of the surveillance[,] . . . there is no basis for

concluding that disclosure is necessary[.]”).

        Second, as a practical matter, it does not make sense to preemptively schedule a second round

of briefing based solely on the possibility of CTA receiving additional information. As explained in

the Government’s unclassified brief, “the Government has never been required to disclose FISA

information or materials to an aggrieved person under § 1806(f),” and if the Court were to order such

a disclosure here, the Government would expect to pursue an appeal. Gov’t Br. 31, 33 n.22; see also

50 U.S.C. § 1806(h). There is also no meaningful unclassified material that could be disclosed. See id.

at 31 n.21 (explaining that “[t]here is no unclassified FISA material that is not so intertwined with

classified material as to make redaction impracticable and any resulting information of no material

value”). To be clear, the Government is not asking this Court to decide now whether disclosure of

FISA material is “necessary” for the Court to determine the legality of the FISA surveillance at issue,

see 50 U.S.C. § 1806(f). But given the lack of any precedent for the scenario CTA envisions—i.e.,

where the Government is required to disclose FISA material—the Court should not adopt a bifurcated

briefing schedule premised on the possibility that CTA will be “provid[ed] any such [material]” in

these proceedings, Mot. ¶ 16.



                                                   4
         Case 1:20-mc-00116-DLF Document 10 Filed 12/15/20 Page 5 of 6



       Lastly, the extended briefing schedule CTA proposes would also be inappropriate in light of

the national security concerns underlying the pending FCC proceedings. As explained in the

Government’s Petition, the Executive Branch recommended that the FCC revoke CTA’s domestic

and international common carrier licenses based on growing national security concerns with CTA’s

continued access to U.S. telecommunications infrastructure and its failure to adhere to the conditions

of its licenses. See Pet. 2. On December 10, 2020, the FCC issued an order instituting proceedings to

revoke and terminate CTA’s licenses. See In the Matter of China Telecom (Americas) Corp., FCC 20-177,

GN Docket No. 20-109, Redacted Order Instituting Proceedings on Revocation and Termination and

Memorandum Opinion and Order, ¶ 1 (Dec. 14, 2020). According to the briefing schedule in those

proceedings, briefing will conclude by March 1, 2021. See id. ¶ 76. Given the national security

concerns underlying the FCC’s ongoing proceedings, and the timeframe in which those proceedings

will unfold, this § 1806(f) proceeding should not be delayed unnecessarily, as CTA’s requested

schedule would do.

       For the foregoing reasons, CTA’s Motion for Briefing Schedule should be denied. Instead,

the Court should order CTA to file any response to the Government’s public submissions—including

any request for additional information and any challenge to the legality of the FISA surveillance at

issue—within 45 days. The Government would then request the opportunity to file any reply,

responding within 30 days of CTA’s response.

Dated: December 15, 2020                              Respectfully submitted,


                                                      JEFFREY BOSSERT CLARK
                                                      Acting Assistant Attorney General

                                                      ALEXANDER K. HAAS
                                                      Director, Federal Programs Branch

                                                      ANTHONY J. COPPOLINO
                                                      Deputy Director, Federal Programs Branch


                                                  5
Case 1:20-mc-00116-DLF Document 10 Filed 12/15/20 Page 6 of 6




                                  DIANE KELLEHER
                                  Assistant Branch Director, Federal Programs
                                  Branch

                                   /s/ Michael Baer
                                  MICHAEL H. BAER
                                  N.Y. Bar No. 5384300
                                  Trial Attorney
                                  EMILY SUE NEWTON
                                  Va. Bar No. 80745
                                  Senior Trial Counsel
                                  U.S. Department of Justice
                                  Civil Division, Federal Programs Bench
                                  1100 L Street, NW
                                  Washington, DC 20005
                                  Telephone: (202) 305-8356
                                  Facsimile: (202) 616-8470
                                  Email: emily.s.netwon@usdoj.gov

                                  Counsel for Petitioner




                              6
